OPINION
WOODLEY, Presiding Judge.
The offense is unlawful sale of marihuana; the punishment, 25 years.
Trial was before a jury on a plea of not guilty and the jury assessed the punishment.
Sentence was pronounced and notice of appeal- was given on October 16, 1969.
The record on appeal includes a transcription of the court reporter’s notes prepared under order of the trial court upon affidavit of appellant of his inability to pay therefor.
The record on appeal, accompanied by brief prepared by appellant’s retained counsel at the trial and on appeal, and by the state’s brief, was filed in this court on June 2, 1970.
In his brief filed in the trial court and forwarded to this court, appellant’s counsel states that he is unable to, in good faith, urge upon this court any point of error which would require the reversal of appellant’s conviction; that he has diligently reviewed the record in this cause and the law applicable thereto and is of the opinion that the appellant’s appeal is without merit.
The record includes a certificate of the trial court which shows that appellant was brought into open court and informed that he would be brought to the office of the Harris County Jail where the Deputy District Clerk would make available to him the entire record on appeal, for use in that office only, with no time limit as to his perusal thereof. Appellant in open court received a copy of his attorney’s brief on appeal and a copy of the state’s brief. Appellant examined the record for approximately fifty minutes. He then returned the record to the Deputy District Clerk, stating that the record was in order. The Clerk was instructed to include in the record on appeal such order and, as amended, the record was again approved by the trial court.
Appellant filed a pro se brief in this court.
After a thorough examination of the entire record before us, we find ourselves in full accord with appellant’s counsel’s conclusion that this appeal is frivolous and find none of the grounds of error arguable on their merits. Price v. State, Tex.Cr.App., 449 S.W.2d 73.
The judgment is affirmed.